Citation Nr: 1644670	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-05 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the right fifth metacarpal.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include dysthymic disorder.


REPRESENTATION

Appellant represented by:	Walton J. McLeod, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active military service from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part denied entitlement to service connection for PTSD, dysthymic disorder and arthritis of the right fifth metacarpal.  

In April 2016, the Board granted service connection for PTSD and remanded the claims for service connection for an acquired psychiatric disorder other than PTSD and arthritis of the fifth metacarpal to the agency of original jurisdiction (AOJ) for additional development.

In April 2016, the RO implemented the Board's grant of service connection for PTSD and assigned an initial rating of 50 percent, effective August 18, 2010.  In May 2016, the RO granted service connection for major depressive disorder and increased the initial rating for the psychiatric disability now characterized as PTSD with major depressive disorder to 70 percent, also effective August 18, 2010. 

FINDINGS OF FACT

1.  In an April 2016 rating decision, the RO granted service connection for major depressive disorder, recharacterized the service connected psychiatric disorder as PTSD with major depressive disorder, and increased the initial 50 percent disability rating for PTSD to 70 percent, effective August 18, 2010, representing a full award of the benefit sought on appeal.

2.  On June 13, 2016, prior to the promulgation of a decision on the appeal, the Veteran's withdrew the appeal of the issue of service connection for arthritis of the right fifth metacarpal.

CONCLUSIONS OF LAW

1.  The claim of service connection for an acquired psychiatric disorder other than PTSD is moot.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  

2.  The criteria for withdrawal of the appeal of the issue of service connection for arthritis of the right fifth metacarpal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  Id. 

In the present case, the RO had granted service connection for PTSD and assigned an initial 50 percent rating, effective August 18, 2010.  The Veteran continued to seek service connection for an acquired psychiatric disorder other than PTSD.  In a May 2016 rating decision, the RO granted service connection for increased the initial 50 percent rating for PTSD to 70 percent for PTSD with major depressive disorder, also effective August 18, 2010.  The grant of service connection for major depressive disorder and the assignment of a compensable disability rating, increased from 50 to 70 percent by adding the manifestations of major depressive disorder to service-connected PTSD, constitutes a full award of the benefit sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  The claim for service connection for a psychiatric disorder other than PTSD must therefore be dismissed as moot.

On June 13, 2016, VA received an Appeals Satisfaction Notice signed by the Veteran and his attorney, indicating he was satisfied with the decision granting PTSD with major depressive disorder and a higher, 70 percent initial rating.  In addition, the record contains no indication that the Veteran has disagreed with the effective date or disability rating assigned; thus, there remains no claim over which the Board may exercise appellate jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105; see also Grantham, 114 F. 3d at 1158.

The Veteran was also seeking entitlement to service connection for arthritis of the right fifth metacarpal.  The June 13, 2016 Appeals Satisfaction Notice signed by the Veteran and his attorney documented the Veteran's wish to "withdraw all remaining issue(s) contained in my recent...supplemental statement of the case (SSOC)" and his request for the RO to "discontinue further development actions associated with this appeal."  

Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement to service connection for arthritis of the right fifth metacarpal.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it must be dismissed as withdrawn.


ORDER

The appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, having been granted, is dismissed as moot.

The appeal as to the issue of entitlement to service connection for arthritis of the right fifth metacarpal is dismissed as withdrawn.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


